              Case 18-11736-BLS   Doc 674-2   Filed 04/03/19   Page 1 of 19




                                     EXHIBIT A




DOCS_DE:223221.1 68700/001
              Case 18-11736-BLS              Doc 674-2        Filed 04/03/19        Page 2 of 19




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                         Case No. 18-11736 (KG)

                             Debtors.                      (Jointly Administered)



          DECLARATION OF BRADFORD J. SANDLER IN SUPPORT OF
APPLICATION OF ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE, PURSUANT TO
BANKRUPTCY CODE SECTIONS 327(a) AND 328(a), BANKRUPTCY RULES 2014(a)
AND 2016, AND LOCAL RULE 2014-1 FOR AUTHORITY TO EMPLOY AND RETAIN
    PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL TO CHAPTER 7
              TRUSTEE, NUNC PRO TUNC TO MARCH 15 , 2019

                 I, Bradford J. Sandler, Esquire, being duly sworn according to law, hereby declare

as follows:

                 1.          I am a partner of Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), which

maintains offices for the practice of law at 919 N. Market Street, 17th Floor, Wilmington,

Delaware 19801. I am duly admitted and in good standing to practice law in the State of

Delaware and the United States District Court for the District of Delaware, among other

jurisdictions.

                 2.          I am authorized to submit this declaration (the “Declaration”) in support of

the Application of Alfred T. Giuliano, Chapter 7 Trustee, Pursuant to Bankruptcy Code Sections

327(a) and 328(a) and Bankruptcy Rules 2014(a) and 2016 and Local Rule 2014-1 for Authority




1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
(7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.



DOCS_DE:223221.1 68700/001
              Case 18-11736-BLS              Doc 674-2        Filed 04/03/19        Page 3 of 19




to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel to Chapter 7 Trustee,

Nunc Pro Tunc to March 15, 2019 (the “Application”).2

                 3.          Neither I, the Firm, nor any partner, of counsel, or associate thereof,

insofar as I have been able to ascertain, has any connection with the Debtors, their creditors or

any other parties in interest herein, their respective attorneys and accountants, the U.S. Trustee,

or any person employed in the office of the U.S. Trustee, except as set forth herein.

                 4.          Bankruptcy Rule 2014 requires that an application for employment under

section 327 disclose all connections with the Debtors, the estates, the professionals and the

Office of the Trustee. The Firm, therefore, discloses its known connections herein.

                 a.          Wayne Industries Inc. (“Wayne”) is listed as a creditor of the Debtors.
                             The Firm previously represented Wayne in the Debtors’ chapter 11 cases.
                             The Firm’s representation of Wayne has concluded. The Firm believes
                             that its prior representation of Wayne has not and will not affect its
                             representation of the chapter 7 trustee in these cases. The Firm has
                             advised the chapter 7 trustee that he may need to retain separate special
                             counsel in connection with any action adverse to Wayne.

                 b.          Allen Systems Group (“ASG”) is listed as a litigation party of the Debtors.
                             The Firm previously represented ASG as Debtors’ counsel in its chapter
                             11 bankruptcy cases captioned, In re Allen Systems Group, Inc., et al.,
                             Case No. 15-10332 (KJC) (the “ASG Cases”). The ASG Cases are wholly
                             unrelated to the Debtors’ cases. After a reorganization plan was
                             confirmed in March 2015, the ASG Cases were closed on September 21,
                             2015. The Firm believes that its prior representation of ASG has not and
                             will not affect its representation of the chapter 7 trustee in these cases.


                 5.          The Firm has made the following investigation of disinterestedness prior

to submitting this Declaration. The Firm has undertaken a full and thorough review of its

computer database, which contains the names of clients and other parties interested in particular

matters. The Firm requires all of its professionals, before accepting the representation of a new


2
  Capitalized terms not otherwise defined herein shall have the meanings and definitions ascribed to such terms in
the Application.

                                                     2
DOCS_DE:223221.1 68700/001
              Case 18-11736-BLS              Doc 674-2     Filed 04/03/19      Page 4 of 19




client, or the representation of an existing client in a new matter, to perform a conflicts check

through the Firm’s database and to enter conflict information regarding new clients or new

matters into that database. Thus, a review of said computerized database should reveal any and

all actual or potential conflicts of interest with respect to any given representation. In particular,

an employee of the Firm, under my supervision, entered the names of the parties listed on

Schedule 1 attached to this Declaration.

                 6.          Based on the results of the Firm’s search of its database, it appears that

PSZ&J does not hold or represent any interest adverse to and has no connection, subject to the

disclosures set forth below, with the Debtors herein, their creditors, the U.S. Trustee or any

party-in-interest herein in the matters upon which PSZ&J is to be retained, and is a “disinterested

person” within the meaning of section 101(14) of the Bankruptcy Code.

                 7.          The Trustee has selected PSZ&J because of its experience and knowledge

and believes that PSZ&J has no disqualifying conflicts of interest. PSZ&J has advised the

Trustee that it may have previously represented, may currently represent, and may in the future

represent, in matters totally unrelated to the Debtors and these cases, entities that are claimants of

the Debtor or other parties-in-interest in these cases.

                 8.          PSZ&J has had no other prior connection with the Debtors, their creditors

or any other party-in-interest. Upon information and belief, PSZ&J does not hold or represent

any interest adverse to the Debtors’ estates.

                 9.          PSZ&J represents many committees in other bankruptcy cases, the

members of which (together with other creditors of these cases) may be creditors of the Debtors.

However, PSZ&J will not represent any members of those committees with respect to any claims

that they may have collectively or individually against the Debtors.



                                                   3
DOCS_DE:223221.1 68700/001
              Case 18-11736-BLS             Doc 674-2      Filed 04/03/19     Page 5 of 19




                 10.         Similarly, PSZ&J may represent, or may have represented, debtors,

creditors’ committees, or trustees in cases or proceedings against creditors of the Debtors that are

unrelated to the Debtors and these cases. At this time, PSZ&J is not aware of any adverse

interest or other connection with the Debtors, their creditors, the U.S. Trustee or any party-in-

interest herein. PSZ&J, however, will be in a better position to identify with specificity any such

persons or entities when lists of all creditors of the Debtors have been reviewed and will make

any further disclosures as may be appropriate at that time.

                 11.         PSZ&J is a “disinterested person” as that term is defined in

section 101(14) of the Bankruptcy Code in that the Firm, its partners, of counsel and associates:

                             a.     are not creditors, equity security holders or insiders of the Debtors;

                             b.     are not and were not, within two (2) years before the Petition Date,
                                    a director, officer, or employee of the Debtors;

                             c.     do not have an interest materially adverse to the interests of the
                                    Debtors’ estates or of any class of creditors or equity security
                                    holders, by reason of any direct or indirect relationship to,
                                    connection with, or interest in, the Debtors, or for any other reason,
                                    except as disclosed herein.

                 12.         Subject to Court approval in accordance with section 330(a) of the

Bankruptcy Code and any applicable orders of this Court, compensation will be payable to

PSZ&J on an hourly basis, plus reimbursement of actual, necessary expenses and other charges

incurred by PSZ&J. The current hourly rates charged by PSZ&J for professional and paralegals

employed in its offices are:

                                    Partners               $725 - $1,395
                                    Of Counsel             $650 - $1,095
                                    Associates             $575
                                    Paralegals             $375 - $395

                 13.         The professionals and paralegals presently designated to represent the

Trustee and their current standard hourly rates are:

                                                   4
DOCS_DE:223221.1 68700/001
              Case 18-11736-BLS             Doc 674-2     Filed 04/03/19     Page 6 of 19




                             a.     Bradford L. Sandler           $975.00 per hour

                             b.     Colin R. Robinson             $795.00 per hour

                             c.     Peter J. Keane                $695.00 per hour

                             d.     Paralegals                    $375.00 to $395.00 per hour

                 14.         Other attorneys and paralegals may from time to time serve the Trustee in

connection with the matters herein described.

                 15.         An hourly fee rate is reasonable and customary for work of this nature.

The hourly rate is set at a level designed to fairly compensate the Firm for the work of its

attorneys and paralegals and to cover fixed and routine overhead expenses. It is the Firm’s

policy to charge its clients in all areas of practice for all other expenses incurred in connection

with the client’s case. The expenses charged to clients include, among other things, telephone

and telecopier toll and other charges, mail and express mail charges, special or hand delivery

charges, document retrieval, photocopying charges, charges for mailing supplies (including,

without limitation, envelopes and labels) provided by the Firm to outside copying services for

use in mass mailings, travel expenses, expenses for “working meals,” computerized research,

transcription costs, as well as non-ordinary overhead expenses such as secretarial and other

overtime. The Firm will charge the Trustee for these expenses in a manner and at rates

consistent with charges made generally to the Firm’s other clients. The Firm believes that it is

fairer to charge these expenses to the clients incurring them than to increase the hourly rates and

spread the expenses among all clients.

                 16.         No promises have been received by the Firm or by any partner, of

counsel or associate thereof as to compensation in connection with these Cases other than in


                                                  5
DOCS_DE:223221.1 68700/001
              Case 18-11736-BLS         Doc 674-2     Filed 04/03/19     Page 7 of 19



accordance with the provisions of the Bankruptcy Code. The Firm has no agreement with any

other entity to share with such entity any compensation received by the Firm in connection with

these cases, except among the partners, of counsel and associates of the Firm.

                 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.


Dated: April 3, 2019                                  /s/ Bradford J. Sandler
                                                      Bradford J. Sandler




                                              6
DOCS_DE:223221.1 68700/001
              Case 18-11736-BLS   Doc 674-2   Filed 04/03/19   Page 8 of 19



                                    SCHEDULE 1




                                       2
DOCS_DE:223221.1 68700/001
                                  Case 18-11736-BLS   Doc 674-2           Filed 04/03/19               Page 9 of 19
Heritage Home Group, LLC
Conflicts List ‐ Detail Listing


                                      Creditor_Type                                                           Creditor_Name
01_SrLenders_Sec                                                      Blank Rome LLP
01_SrLenders_Sec                                                      KPS CAYMAN MGMT III LTD
01_SrLenders_Sec                                                      PAUL WEISS RIFKIND WHARTON
01_SrLenders_Sec                                                      PNC Bank, National Association
02_LOCs                                                               PNC Bank, National Association
02_LOCs                                                               Sentry Casualty Company
02_LOCs                                                               Westchester Fire Insurance Company
03_Bonds_Unsec                                                        KPS CAYMAN MGMT III LTD
04_Tax                                                                Alabama Department of Revenue
04_Tax                                                                Alameda County Treasurer & Tax Collector
04_Tax                                                                Arizona Department of Revenue
04_Tax                                                                ARKANSAS DEPT OF FINANCE & ADM
04_Tax                                                                BEAUFORT COUNTY TREASURER
04_Tax                                                                California Board of Equalization
04_Tax                                                                California Franchise Tax Board
04_Tax                                                                CATAWBA COUNTY TAX
04_Tax                                                                CITY OF ALEXANDRIA
04_Tax                                                                CITY OF ALPHARETTA
04_Tax                                                                City of Lenoir, NC Property Tax
04_Tax                                                                City of San Francisco
04_Tax                                                                CLARK COUNTY ASSESSOR
04_Tax                                                                Cobb County
04_Tax                                                                COBB COUNTY TAX COMMISSIONER
04_Tax                                                                COLORADO DEPT OF REVENUE
04_Tax                                                                Comptroller of Maryland
04_Tax                                                                Connecticut Commissioner of Revenue Services
04_Tax                                                                Dallas Co, TX Tax Office
04_Tax                                                                Davidson County Tax Collector
04_Tax                                                                DEKALB COUNTY TAX COMMISSIONER
04_Tax                                                                DELAWARE DIVISION OF REVENUE
04_Tax                                                                Duval Co., FL Tax Collector
04_Tax                                                                FLORIDA DEPARTMENT OF REVENUE
04_Tax                                                                FULTON COUNTY TAX COMMISSIONER
04_Tax                                                                Georgia Department of Revenue
04_Tax                                                                Grapevine‐Colleyville ISD, TX (GCISD) Tax Office
04_Tax                                                                Guilford County Tax Department
04_Tax                                                                Idaho State Tax Commission
04_Tax                                                                ILLINOIS DEPARTMENT OF REVENUE
04_Tax                                                                Indiana Department of Revenue
04_Tax                                                                Internal Revenue Service (US IRS)
04_Tax                                                                Iowa Department of Revenue
04_Tax                                                                JEFFERSON PARISH SHERIFF'S
04_Tax                                                                Kansas Department of Revenue
04_Tax                                                                KENTUCKY STATE TREASURER
04_Tax                                                                Leslie Anderson, CPA, P.C.
04_Tax                                                                LOUISIANA DEPT OF REVENUE
04_Tax                                                                MAINE REVENUE SERVICES
04_Tax                                                                Massachusetts Department of Revenue
04_Tax                                                                MECKLENBURG COUNTY TAX COLLECTOR
04_Tax                                                                Michigan Department of Treasury
04_Tax                                                                MINNESOTA REVENUE
04_Tax                                                                Mississippi Department of Revenue
04_Tax                                                                MISSISSIPPI STATE TREASURER
04_Tax                                                                Missouri Dept of Revenue
04_Tax                                                                MONTANA DEPT OF REVENUE
04_Tax                                                                MONTGOMERY COUNTY, MARYLAND
04_Tax                                                                Montgomery Township
04_Tax                                                                Nebraska Department of Revenue
04_Tax                                                                Nevada Department of Taxation
04_Tax                                                                New Jersey Division of Taxation
04_Tax                                                                New Mexico Taxation & Revenue Dept
04_Tax                                                                New York City Dept. of Finance
04_Tax                                                                NEW YORK STATE CORPORATION TAX
04_Tax                                                                NEW YORK STATE SALES TAX / NYS TAX
04_Tax                                                                North Carolina Department of Revenue
04_Tax                                                                Ohio Department of Taxation
04_Tax                                                                Ohio Treasurer of State
04_Tax                                                                OKLAHOMA TAX COMMISSION
04_Tax                                                                OREGON DEPARTMENT OF REVENUE
04_Tax                                                                Pennsylvania Department of Revenue
04_Tax                                                                PLACER COUNTY TAX COLLECTOR
04_Tax                                                                PRINCE WILLIAM COUNTY
04_Tax                                                                Rhode Island Division of Taxation
04_Tax                                                                RON WRIGHT TAX
04_Tax                                                                RUTHERFORD COUNTY REVENUE DEPT
04_Tax                                                                SAN FRANCISCO TAX COLLECTOR
04_Tax                                                                South Carolina Department of Revenue
04_Tax                                                                South Dakota Department of Revenue
04_Tax                                                                St. Louis County Treasurer



                                                           Page 1 of 11
                                  Case 18-11736-BLS    Doc 674-2       Filed 04/03/19                    Page 10 of 19
Heritage Home Group, LLC
Conflicts List ‐ Detail Listing


                                       Creditor_Type                                                               Creditor_Name
04_Tax                                                                  STATE OF NEW HAMPSHIRE
04_Tax                                                                  Tennessee Department of Revenue
04_Tax                                                                  Texas State Comptroller
04_Tax                                                                  Township of Hempfield
04_Tax                                                                  Utah State Tax Commission
04_Tax                                                                  Vermont Department of Taxes
04_Tax                                                                  Virginia Department of Revenue
04_Tax                                                                  WAKE COUNTY REVENUE DEPARTMENT
04_Tax                                                                  Washington DC
04_Tax                                                                  WASHINGTON STATE
04_Tax                                                                  WEST VIRGINIA STATE TAX DEPT
04_Tax                                                                  Whitehall Township Tax Office
04_Tax                                                                  Wisconsin Department of Revenue
04_Tax                                                                  Wyoming Department of Revenue
05_Regulatory                                                           CA Bureau of Electronic & Appliance Repair
05_Regulatory                                                           CA Office of Environmental Health Hazard Assessment (OEHHA)
05_Regulatory                                                           California Air Resources Board
05_Regulatory                                                           California Environmental Protection Agency (CalEPA)
05_Regulatory                                                           Catawba County Waste Management
05_Regulatory                                                           CCPIT Patent and Trademark Law Office
05_Regulatory                                                           City of Hickory, NC ‐ POTW and Utility Services
05_Regulatory                                                           City of Lenoir, North Carolina ‐ City Fire Department
05_Regulatory                                                           Department of the Treasury
05_Regulatory                                                           Deputy Director, Injury Prevention
05_Regulatory                                                           Environmental Protection Agency
05_Regulatory                                                           Hickory City Fire Department (Fire Marshall)
05_Regulatory                                                           Hickory City Police Department
05_Regulatory                                                           Hickory City Public Works (utilities)
05_Regulatory                                                           Norfolk Southern Railroad
05_Regulatory                                                           North Carolina Department of Agriculture and Consumer Services (Structural Pest Control)
05_Regulatory                                                           North Carolina Department of Environmental Quality
05_Regulatory                                                           North Carolina Department of Environmental Quality (formerly NCDENR)
05_Regulatory                                                           NORTH CAROLINA DEPARTMENT OF LABOR
05_Regulatory                                                           North Carolina Department of Motor Vehicles
05_Regulatory                                                           North Carolina Department of Transportation
05_Regulatory                                                           North Carolina Division of Emergency Management
05_Regulatory                                                           North Carolina of Health and Human Services ( Div of Public Health/asbestos)
05_Regulatory                                                           North Carolina State Board of Examiners of Plumbing, Heating and Fire Sprinkler Contractors
05_Regulatory                                                           Thomasville Fire Rescue
05_Regulatory                                                           Thomasville Utilities
05_Regulatory                                                           U.S. Consumer Product Safety Commission
05_Regulatory                                                           U.S. Department of Transportation
05_Regulatory                                                           U.S. EPA
05_Regulatory                                                           U.S. Fish and Wildlife Service
05_Regulatory                                                           United States Department of Agriculture
05_Regulatory                                                           United States Division of Homeland Security
05_Regulatory                                                           US Consumer Product Safety Commission
05_Regulatory                                                           US CUSTOMS & BORDER PROTECTION
06_Utilities                                                            ATMOS ENERGY
06_Utilities                                                            Beaufort ‐ Jasper Water & Sewer Authority
06_Utilities                                                            CENTERPOINT ENERGY
06_Utilities                                                            CITY OF CHARLOTTE/MECKLEBURG CTY
06_Utilities                                                            CITY OF DALLAS
06_Utilities                                                            CITY OF HICKORY
06_Utilities                                                            CITY OF HIGH POINT
06_Utilities                                                            CITY OF KIRKWOOD
06_Utilities                                                            CITY OF LENOIR
06_Utilities                                                            CITY OF MORGANTON (TAXES)
06_Utilities                                                            CITY OF RALEIGH
06_Utilities                                                            CITY OF ROSEVILLE
06_Utilities                                                            CITY OF TAMPA UTILITIES
06_Utilities                                                            CITY OF THOMASVILLE
06_Utilities                                                            CITY OF WOODBURY
06_Utilities                                                            COMED
06_Utilities                                                            CONSUMERS ENERGY
06_Utilities                                                            CORPORATE SERVICES CONSULTANTS INC
06_Utilities                                                            DELMARVA POWER
06_Utilities                                                            DOMINION VIRGINIA POWER
06_Utilities                                                            DTE ENERGY
06_Utilities                                                            DUKE ENERGY
06_Utilities                                                            FLORIDA POWER & LIGHT COMPANY
06_Utilities                                                            FULTON COUNTY FINANCE DEPARTMENT
06_Utilities                                                            GEORGIA NATURAL GAS (DH RETAIL)
06_Utilities                                                            GEORGIA POWER
06_Utilities                                                            JEA
06_Utilities                                                            KANSAS GAS SERVICE
06_Utilities                                                            KCP&L
06_Utilities                                                            LEVEL 3 COMMUNICATIONS
06_Utilities                                                            METROPOLITAN ST LOUIS SEWER DIST



                                                             Page 2 of 11
                                  Case 18-11736-BLS    Doc 674-2       Filed 04/03/19                 Page 11 of 19
Heritage Home Group, LLC
Conflicts List ‐ Detail Listing


                                       Creditor_Type                                                           Creditor_Name
06_Utilities                                                            MIDWAY SERVICES UTILITIES
06_Utilities                                                            Montgomery Township
06_Utilities                                                            NICOR GAS
06_Utilities                                                            NORTH WALES WATER AUTHORITY
06_Utilities                                                            NORTHERN VIRGINIA ELECRIC COOP (NOVEC)
06_Utilities                                                            PALM BEACH COUNTY SHERIFF'S OFFICE
06_Utilities                                                            Palm Beach County Water Utilities Department (PBCWUD)
06_Utilities                                                            PALMETTO ELECTRIC COOPERATIVE INC
06_Utilities                                                            PECO ENERGY ‐ PAYMENT PROCESSING
06_Utilities                                                            PEOPLES GAS
06_Utilities                                                            PG&E
06_Utilities                                                            PIEDMONT NATURAL GAS CO (DALLAS)
06_Utilities                                                            PINEVILLE ELECTRIC & TELEPHONE
06_Utilities                                                            PPL ELECTRIC UTILITIES
06_Utilities                                                            Prince William County Service Authority (PWCSA)
06_Utilities                                                            PSE&G CO
06_Utilities                                                            PSMC INC
06_Utilities                                                            PSNC ENERGY
06_Utilities                                                            RELIANT ENERGY
06_Utilities                                                            SERVICE AUTHORITY PRINCE WILLIAM COUNTY (PWCSA)
06_Utilities                                                            SHELBY TOWNSHIP
06_Utilities                                                            SPIRE
06_Utilities                                                            SUEZ WATER DELAWARE
06_Utilities                                                            T FARESE & SONS INC
06_Utilities                                                            TAMPA ELECTRIC COMPANY
06_Utilities                                                            THE TOWNSHIP OF MOORESTOWN
06_Utilities                                                            THINK UTILITY SERVICES
06_Utilities                                                            TOG INC
06_Utilities                                                            TOMBIGBEE ELECTRIC POWER ASSN
06_Utilities                                                            TOWN OF PINEVILLE
06_Utilities                                                            TRI‐COUNTY ELECTRIC COOPERATIVE
06_Utilities                                                            TUPELO WATER & LIGHT
06_Utilities                                                            UGI UTILITIES INC
06_Utilities                                                            UPPER MERION SEWER REVENUE
06_Utilities                                                            WASHINGTON GAS
06_Utilities                                                            WASTE MANAGEMENT OF ALAMEDA CO.
06_Utilities                                                            WRIGHT‐HENNEPIN COOPERATIVE
06_Utilities                                                            XCEL ENERGY
07_Banks                                                                Bank of America
07_Banks                                                                HSBC
07_Banks                                                                PNC Bank, National Association
07_Banks                                                                WELLS FARGO EQUIP FINANCE MFG SVC GROUP
08_Professionals                                                        ALI BUDIARDJO, NUGROHO,
08_Professionals                                                        AvantUSA‐ NH
08_Professionals                                                        BINSWANGER SOUTHERN OF MISS
08_Professionals                                                        BRADLEY ARANT BOULT CUMMINGS LLP
08_Professionals                                                        CBIZ BENEFITS & INSURANCE
08_Professionals                                                        CERTIFY INC
08_Professionals                                                        Dun & Bradstreet
08_Professionals                                                        ERNST & YOUNG US LLP
08_Professionals                                                        Evans & Dixon
08_Professionals                                                        FMCA‐ Lyons Credit Reporting
08_Professionals                                                        Friedman Stroffe & Gerard, P.C.
08_Professionals                                                        Galagher Sharp, LLP
08_Professionals                                                        GREATLAND CORPORATION
08_Professionals                                                        HOULIHAN LOKEY CAPITAL INC
08_Professionals                                                        HUSCH BLACKWELL LLP
08_Professionals                                                        Kenny Nachwalter
08_Professionals                                                        Kopka Pinkus Dolin PC
08_Professionals                                                        LOCKE LORD LLP
08_Professionals                                                        MAESTRO HEALTH
08_Professionals                                                        MAPLES AND CALDER
08_Professionals                                                        Mercer HR Services
08_Professionals                                                        MIJARES ANGIOTIA CORTES
08_Professionals                                                        MOWRY & GRIMSON PLLC
08_Professionals                                                        NCS Credit
08_Professionals                                                        Nelson Mullins Riley & Scarborough LLP
08_Professionals                                                        Norris Choplin Schroer LLP
08_Professionals                                                        OGLETREE DEAKINS
08_Professionals                                                        PAUL WEISS RIFKIND WHARTON
08_Professionals                                                        PROSKAUER ROSE LLP
08_Professionals                                                        RICHARDS LAYTON & FINGER PA
08_Professionals                                                        Ryan Ryan Deluca LLP
08_Professionals                                                        Sauir & Asociados, S.C. ‐ Mexico
08_Professionals                                                        SPILMAN THOMAS & BATTLE PLLC
08_Professionals                                                        SyCip Salazar Hernandez & Gatmaitan ‐ Philippines
08_Professionals                                                        WERB & SULLIVAN
10_TradeVendors                                                         AKZO NOBEL COATINGS INC
10_TradeVendors                                                         ALPHA CHOICE LTD



                                                             Page 3 of 11
                                  Case 18-11736-BLS    Doc 674-2       Filed 04/03/19                   Page 12 of 19
Heritage Home Group, LLC
Conflicts List ‐ Detail Listing


                                       Creditor_Type                                                           Creditor_Name
10_TradeVendors                                                         American Express/Travel FC‐W
10_TradeVendors                                                         Aon Risk Services Central
10_TradeVendors                                                         AP SERVICES LLC
10_TradeVendors                                                         Blue Cross Blue Shield of NC
10_TradeVendors                                                         BOISE CASCADE COMPANY
10_TradeVendors                                                         BRAZSERVICE WET LEATHER S/A
10_TradeVendors                                                         CARROLL COMPANIES INC
10_TradeVendors                                                         CCA GOVERNMENT FLOORS & INTERIORS
10_TradeVendors                                                         CHEMICAL COATINGS INC
10_TradeVendors                                                         CIRCA 1801 (VALDESE WEAVERS)
10_TradeVendors                                                         CONOVER LUMBER CO
10_TradeVendors                                                         CVS CAREMARK
10_TradeVendors                                                         DAVIS WOOD PRODUCTS INC
10_TradeVendors                                                         DERCHENG FURNITURE SHENZHEN CO LTD
10_TradeVendors                                                         DUKE ENERGY
10_TradeVendors                                                         EKH FURNITURE INDUSTRIES SA DE CV
10_TradeVendors                                                         FOOK YIK FURNITURE
10_TradeVendors                                                         GOLDEN FORTUNE VIETNAM CO LTD
10_TradeVendors                                                         GRANT THORNTON LLP
10_TradeVendors                                                         GREEN HIDES LEATHER STUDIO
10_TradeVendors                                                         GREEN RIVER FURNITURE CORP
10_TradeVendors                                                         GROUP ASSOCIATES INC
10_TradeVendors                                                         HARRIS HOUSE
10_TradeVendors                                                         HSM SOLUTIONS
10_TradeVendors                                                         HUSCH BLACKWELL LLP
10_TradeVendors                                                         JIAMEI INTERNATIONAL TRADING CO LTD
10_TradeVendors                                                         JOHN AND JEFF SCHWARZ LLC
10_TradeVendors                                                         KPMG LLP
10_TradeVendors                                                         Leggett & Platt
10_TradeVendors                                                         LONGLEAF FOREST PRODUCTS LLC
10_TradeVendors                                                         M&S WAREHOUSE
10_TradeVendors                                                         Market Square AC IV, LLC; International Market Centers, LP
10_TradeVendors                                                         MARVIN J PERRY & ASSOC INC
10_TradeVendors                                                         MCGK WOODWORKS INC.
10_TradeVendors                                                         MILLER HILL LENOIR LLC
10_TradeVendors                                                         Onin Staffing
10_TradeVendors                                                         PCB APPS LLC
10_TradeVendors                                                         PIEDMONT NATURAL GAS CO (DALLAS)
10_TradeVendors                                                         PIEDMONT PACKAGING INC
10_TradeVendors                                                         PINGYUAN COUNTY OAK
10_TradeVendors                                                         PZG INC
10_TradeVendors                                                         RDI LOGISTICS INC
10_TradeVendors                                                         RMP ASSOCIATES INC
10_TradeVendors                                                         ROYALE COMFORT SEATING INC
10_TradeVendors                                                         SAMSON INTERNATIONAL ENTERPRISES
10_TradeVendors                                                         SERVER SUITES LLC
10_TradeVendors                                                         SHELBA D JOHNSON TRUCKING INC
10_TradeVendors                                                         SNYDER PAPER CORPORATION
10_TradeVendors                                                         SOFTWARE AG USA INC
10_TradeVendors                                                         STI / Brentwood
10_TradeVendors                                                         THE LOMAX BROTHERS
10_TradeVendors                                                         TRINITY LIGHTING INC
10_TradeVendors                                                         U&I LOGISTICS CORPORATION
10_TradeVendors                                                         UMR, INC
10_TradeVendors                                                         UNITED FURNITURE SERVICES LLC
10_TradeVendors                                                         VISIONARY SLEEP LLC
10_TradeVendors                                                         WATKINS & SHEPARD TRUCKING
10_TradeVendors                                                         WAYNE INDUSTRIES INC
10_TradeVendors                                                         WOOD WIN FURNITURE LIMITED
10_TradeVendors                                                         WOODMAX KY INDUSTRIES CORP
10_TradeVendors                                                         ZHANGZHOU GUOHUI IND & TRADE CO LTD
11_Customers                                                            AFA STORES LLC
11_Customers                                                            AFC ACQUISITION CORP.
11_Customers                                                            ANGELUS FURN THOMASVILLE HOME
11_Customers                                                            B F MYERS
11_Customers                                                            B0YLESFURNITURE & RUGS NC
11_Customers                                                            BAERS FURNITURE ALTAMONTE SPRINGS
11_Customers                                                            BASS PRO LLC
11_Customers                                                            BENJAMIN WEST
11_Customers                                                            BON TON / ACCOUNTS PAYABLE
11_Customers                                                            BOSCOV'S DEPARTMENT STORE LLC
11_Customers                                                            CABOT HOUSE
11_Customers                                                            CAMPBELL & CO INC
11_Customers                                                            CARDIS FURN CO T
11_Customers                                                            CAROL HOUSE FURN
11_Customers                                                            CHANINTR LIVING LTD
11_Customers                                                            CONLINS FURNITURE
11_Customers                                                            CSN LTL/TRUCK FREIGHT
11_Customers                                                            DFAS JAPAN



                                                             Page 4 of 11
                                  Case 18-11736-BLS    Doc 674-2       Filed 04/03/19                  Page 13 of 19
Heritage Home Group, LLC
Conflicts List ‐ Detail Listing


                                       Creditor_Type                                                           Creditor_Name
11_Customers                                                            EATON ‐ YOUNG GALLERIES INC.
11_Customers                                                            ELSO
11_Customers                                                            FARMERS FURNITURE
11_Customers                                                            FIRESIDE LAND DEVELOPMENT L.L.C.
11_Customers                                                            FRONTROOM FURNISHINGS LLC
11_Customers                                                            FURNITURE FACTORY OUTLET
11_Customers                                                            FURNITURELAND SOUTH
11_Customers                                                            GALLERY HOMES
11_Customers                                                            GOODS HOME FURNISHINGS
11_Customers                                                            GREEN FRONT INTERIORS & RUGS LLC
11_Customers                                                            H G BUYING CORP / HOMEGOODS
11_Customers                                                            HAYNES FURNITURE CO INC. (inactive)
11_Customers                                                            HENREDON FURN IND INC
11_Customers                                                            HIGH SPOT INTERNATIONAL CO. LTD
11_Customers                                                            HOME FSHGS OF EAST HANOVER LLC
11_Customers                                                            HUDSON BAY
11_Customers                                                            HUDSONS FURN SPR SHWCSE ‐ DIP
11_Customers                                                            KITTLES
11_Customers                                                            LA MAISON BLANCHE CORP
11_Customers                                                            MARDEN'S
11_Customers                                                            MARRIOTT INTERNATIONAL DESIGN
11_Customers                                                            MARVIN J PERRY & ASSOC INC
11_Customers                                                            MATHIS BROS‐INDIO CA
11_Customers                                                            MEREDITH ODONNELL INC
11_Customers                                                            MICHAEL CLEARY LLC
11_Customers                                                            NEBRASKA FURN MART/KC
11_Customers                                                            Nevada Property 1 LLC
11_Customers                                                            PARKER FURNITURE
11_Customers                                                            PORTER STREET PURCHASING
11_Customers                                                            QFI INC
11_Customers                                                            QUALITY FURNITURE LLC GLENDALEAZ
11_Customers                                                            R C WILLEY HOME FURNISHINGS
11_Customers                                                            RAYMOUR & FLANIGAN
11_Customers                                                            RETREAT HOME FURNITURE
11_Customers                                                            SAFAVIEH HOME & CARPETS
11_Customers                                                            SCHNEIDERMANS FURNITURE INC
11_Customers                                                            STAR FURN
11_Customers                                                            THE CAMA GROUP LLC
11_Customers                                                            THE GROVE
11_Customers                                                            the TJX Companies, Inc. (Homegoods)
11_Customers                                                            THE VAN DRESSER COMPANY LLC
11_Customers                                                            THOMASVILLE FURNITURE CORPORATE OFFICE
11_Customers                                                            UNITED FURNITURE INDUSTRIES IN
11_Customers                                                            US DEPARTMENT OF STATE
11_Customers                                                            WALTER E SMITHE‐ARLINGTON HEIGHTS
12_Tenants                                                              26 Fitness
13_Contracts                                                            ADECCO PERSONNEL PTE LTD
13_Contracts                                                            ADOBE SYSTEMS INCORPORATED
13_Contracts                                                            AFPC/SVCHL
13_Contracts                                                            Agencia Control Integral de Seguridad Privada
13_Contracts                                                            Air Force NAF Purchasing Office
13_Contracts                                                            ALARMSOUTH
13_Contracts                                                            ALBERT SACK ENTERPRISES
13_Contracts                                                            ALEXA HAMPTON
13_Contracts                                                            ALL AMERICAN POLY
13_Contracts                                                            ALLIED TRADE GROUP LLC
13_Contracts                                                            AMAZON FULFILLMENT SERVICES INC
13_Contracts                                                            American Express/Travel FC‐W
13_Contracts                                                            ANDREW C GIBSON DBA ACG DESIGN
13_Contracts                                                            ANTHONY BARATTA HOME INC
13_Contracts                                                            ARKADIN INC
13_Contracts                                                            ARMY AIR FORCE EXCH SVC
13_Contracts                                                            ART‐TECH FURNITURE DESIGN
13_Contracts                                                            AT&T
13_Contracts                                                            Atlas Computer Resources
13_Contracts                                                            ATOU INT'L FURNISHINGS CO. LTD
13_Contracts                                                            Autodesk, Inc.
13_Contracts                                                            AUTOMATED VOICE & DATA SOL
13_Contracts                                                            AVAYA INC
13_Contracts                                                            AVB, Inc. (now known as Brandsource)
13_Contracts                                                            B2B GATEWAYS.NET
13_Contracts                                                            BARBARA BARRY INC (9526 PICO BLVD)
13_Contracts                                                            BCL‐ED NEWCO LLC
13_Contracts                                                            Bed Bath & Beyond Inc.
13_Contracts                                                            BERGELIN CHRISTOPHER S INC
13_Contracts                                                            BERRY & CLARK DESIGN ASSOC LLC
13_Contracts                                                            BILHUBER & ASSOCIATES INC.
13_Contracts                                                            BILL LOVE DESIGN & MARKETING
13_Contracts                                                            BLUE RIDGE ENERGIES



                                                             Page 5 of 11
                                  Case 18-11736-BLS    Doc 674-2       Filed 04/03/19                Page 14 of 19
Heritage Home Group, LLC
Conflicts List ‐ Detail Listing


                                       Creditor_Type                                                          Creditor_Name
13_Contracts                                                            Bottomline Technologies
13_Contracts                                                            Boyd Specialty Sleep
13_Contracts                                                            BRUCE ANDREWS
13_Contracts                                                            CALDWELL RAILROAD COMMISSION
13_Contracts                                                            Capital Marketing, LLC
13_Contracts                                                            CECILIA KEMBLE INC
13_Contracts                                                            CEO INC
13_Contracts                                                            CHANDLER BROWN & ASSOC MISC & ROYALTIES
13_Contracts                                                            CHARLES HARRIS DESIGN INC
13_Contracts                                                            Chris Auten
13_Contracts                                                            CIMARRON LUMBER AND SUPPLY COM
13_Contracts                                                            CINTAS CORP
13_Contracts                                                            CLASSIC DESIGN SERVICES INC
13_Contracts                                                            COMMERCE TECHNOLOGIES INC
13_Contracts                                                            Construction Company Ltd.
13_Contracts                                                            COPE SERVICES LLC
13_Contracts                                                            COX COMMUNICATIONS INC
13_Contracts                                                            CROWN EQUIPMENT CORP
13_Contracts                                                            CYMAX STORES USA LLC
13_Contracts                                                            DATA SYSTEMS INTL INC
13_Contracts                                                            DAVID KLEINBERG DESIGN
13_Contracts                                                            DAVID PHOENIX INC
13_Contracts                                                            Dell Financial Services
13_Contracts                                                            DIANE C GRANDA
13_Contracts                                                            Dr. Marivic Manzo
13_Contracts                                                            DTI INTEGRATED BUSINESS
13_Contracts                                                            EPS ASSOCIATES INC
13_Contracts                                                            ESP LLC
13_Contracts                                                            Fast Solutions
13_Contracts                                                            Fifth Third Processing Solutions LLC
13_Contracts                                                            Francis James Gonzales Ortega
13_Contracts                                                            Fred Spector
13_Contracts                                                            FURNITURE DESIGN ASSOC LLC
13_Contracts                                                            FURNITURE FIRST
13_Contracts                                                            FURNITURE RETAIL OPERATIONS GROUP
13_Contracts                                                            G. Currie Corp.
13_Contracts                                                            G.A. Gertmenian & Sons
13_Contracts                                                            GLUCKSTEIN HOME INC
13_Contracts                                                            GOMEZ ASSOCIATES
13_Contracts                                                            Good Job General Manpower and Management Services Corporation
13_Contracts                                                            GRANITE TELECOMMUNICATIONS
13_Contracts                                                            H THOMAS KELLER & ASSOC
13_Contracts                                                            HABLE CONSTRUCTION LLC
13_Contracts                                                            Hayneedle, Inc.
13_Contracts                                                            HEMINGWAY LTD
13_Contracts                                                            Heritage Home Group LLC
13_Contracts                                                            HEWLETT‐PACKARD FINANCIAL SERV
13_Contracts                                                            HH Group de Mexico S. de R.L. de C.V.
13_Contracts                                                            HH GROUP EXPORT (L) BHD CEBU
13_Contracts                                                            HH Group Hangzhou Co., Ltd.
13_Contracts                                                            Home Depot of Canada, Inc.
13_Contracts                                                            HOUZZ INC.
13_Contracts                                                            IBM CORPORATION
13_Contracts                                                            Insight
13_Contracts                                                            INSIGHT DIRECT USA INC
13_Contracts                                                            INTIRION CORPORATION
13_Contracts                                                            ITP BUSINESS COMMUNICATIONS
13_Contracts                                                            J BLACK DESIGN LLC
13_Contracts                                                            J. Front Design and Construction Company, Ltd
13_Contracts                                                            JENA HALL DESIGNS LLC
13_Contracts                                                            Jiaxing Y. Lim
13_Contracts                                                            JO SAMPSON STUDIO LIMITED
13_Contracts                                                            JOANN BARWICK
13_Contracts                                                            Joseph S Greene, dba Joe Greene Design
13_Contracts                                                            KAP INC
13_Contracts                                                            Kathleen Clements Design, Inc.
13_Contracts                                                            KEEN‐SUMMIT CAPITAL PARTNERS
13_Contracts                                                            KELLY SERVICES INC
13_Contracts                                                            KIM SCODRO INTERIORS
13_Contracts                                                            KPMG LLP
13_Contracts                                                            KRONOS INC
13_Contracts                                                            KRUG INC
13_Contracts                                                            LAURENCE VAALER DESIGNS
13_Contracts                                                            LEVEL 3 COMMUNICATIONS
13_Contracts                                                            LF Centennial Ltd.
13_Contracts                                                            LOFTWARE INC
13_Contracts                                                            MAGENTO INC
13_Contracts                                                            Mark D. Sikes Inc.
13_Contracts                                                            MARK HAMPTON LLC



                                                             Page 6 of 11
                                  Case 18-11736-BLS    Doc 674-2       Filed 04/03/19                    Page 15 of 19
Heritage Home Group, LLC
Conflicts List ‐ Detail Listing


                                       Creditor_Type                                                            Creditor_Name
13_Contracts                                                            MasterBrand Cabinents, Inc.
13_Contracts                                                            MCDANIEL & COLEY INC
13_Contracts                                                            MEGA GROUP USA INC
13_Contracts                                                            MGP Consulting
13_Contracts                                                            MICROD INC
13_Contracts                                                            MICROSOFT CORPORATION
13_Contracts                                                            MORRISETTE PAPER COMPANY INC
13_Contracts                                                            MUSEUM OF NEW MEXICO
13_Contracts                                                            National Office Furniture, Inc. c/o Government Contract Sales, Inc.
13_Contracts                                                            Nationwide Marketing Group
13_Contracts                                                            NIERMANN WEEKS CO INC
13_Contracts                                                            NORMAN HECKLER DESIGN INC
13_Contracts                                                            NORTH CAROLINA WIRELESS LLC
13_Contracts                                                            NORTH STATE COMMUNICATIONS
13_Contracts                                                            NOSSAMAN LLP
13_Contracts                                                            Office of Acquisition Management of the US Department of State
13_Contracts                                                            ONE KINGS LANE INC.
13_Contracts                                                            Oracle America Inc
13_Contracts                                                            Orix Rental Corporation
13_Contracts                                                            OTIS ELEVATOR COMPANY
13_Contracts                                                            OTTO‐MOORE INC
13_Contracts                                                            OUTWARD INC
13_Contracts                                                            OVERSTOCK.COM
13_Contracts                                                            PACIFIC RUGS
13_Contracts                                                            Parker & Bailey Corporation
13_Contracts                                                            PCB APPS LLC
13_Contracts                                                            PENSKE TRUCK LEASING CO LP
13_Contracts                                                            Phil Rassi
13_Contracts                                                            Phoenix Software InternationaI
13_Contracts                                                            PIEDMONT PACKAGING INC
13_Contracts                                                            Price is Right Productions, Inc.
13_Contracts                                                            Probe Security Agency, Inc.
13_Contracts                                                            PROTECH INC
13_Contracts                                                            Prozgroup, Inc.
13_Contracts                                                            Q SOFTWARE GLOBAL LTD
13_Contracts                                                            RAY BOOTH DESIGN LLC
13_Contracts                                                            RAYMOUR & FLANIGAN
13_Contracts                                                            Red Star Macalline Group Corporation Ltd.
13_Contracts                                                            Reliant Medical Alert
13_Contracts                                                            RICOH AMERICAS CORPORATION
13_Contracts                                                            RIMINI STREET INC
13_Contracts                                                            ROBERT RANSOM CULLER
13_Contracts                                                            ROCKTENN CP LLC
13_Contracts                                                            RST SOLUTIONS INC
13_Contracts                                                            Salesforce.com Inc
13_Contracts                                                            SAP AMERICA INC
13_Contracts                                                            SERVER SUITES LLC
13_Contracts                                                            Shanghai Red Star Macalline In
13_Contracts                                                            Silverpop Systems Inc
13_Contracts                                                            Skip Culler, dba Ranson Design
13_Contracts                                                            SMS Cebu, Inc.
13_Contracts                                                            SOFTWARE AG USA INC
13_Contracts                                                            SOVOS COMPLIANCE LLC
13_Contracts                                                            SPATIAL INTEGRATED SYSTEMS INC
13_Contracts                                                            SPENCER‐CHURCHILL DESIGN
13_Contracts                                                            Stanton Design LLC
13_Contracts                                                            Stilwell Designs
13_Contracts                                                            Stork Craft (Asia) SRL
13_Contracts                                                            Stork Craft Manufacturing Inc.
13_Contracts                                                            SUMATHI SATAKAM TECHNOLOGIES
13_Contracts                                                            SUPPLYONE
13_Contracts                                                            SUSAN LEIS
13_Contracts                                                            Suzanne Kasler
13_Contracts                                                            Synchrony Bank
13_Contracts                                                            TECHNOLOGY DYNAMICS INC
13_Contracts                                                            the Corporation of the Presiding Bishop of The Church of Jesus Christ of Latter‐day Saints
13_Contracts                                                            The Cosmopolitan of Las Vegas
13_Contracts                                                            The Henry Francis du Pont Winterthur Museum, Inc.
13_Contracts                                                            The Home Depot, Inc.
13_Contracts                                                            The IUOE Training and Education Center, Inc.
13_Contracts                                                            the McGillivray Group
13_Contracts                                                            The Sembler Company (agent for GLL Perimeter Place)
13_Contracts                                                            the TJX Companies, Inc. (Homegoods)
13_Contracts                                                            Thos. McDaniel Design, LLC
13_Contracts                                                            TONY DUQUETTE INC
13_Contracts                                                            TW TELECOM
13_Contracts                                                            TYCO INTEGRATED SECURITY LLC
13_Contracts                                                            US DEPARTMENT OF STATE
13_Contracts                                                            Verizon



                                                             Page 7 of 11
                                  Case 18-11736-BLS    Doc 674-2       Filed 04/03/19                  Page 16 of 19
Heritage Home Group, LLC
Conflicts List ‐ Detail Listing


                                       Creditor_Type                                                            Creditor_Name
13_Contracts                                                            VICENTE WOLF ASSOCIATES INC
13_Contracts                                                            VOLUMES ONLINE SARL
13_Contracts                                                            Wang Xiaofeng
13_Contracts                                                            WAYFAIR MEDIA SOLUTIONS
13_Contracts                                                            Westchester Fire Insurance Company
13_Contracts                                                            WILLIAM E POOLE LLC
13_Contracts                                                            WINSOR D WHITE
13_Contracts                                                            Xander Noori LLC
13_Contracts                                                            Xiang Yijang
13_Contracts                                                            Xiao Deman
13_Contracts                                                            XMC LAWN CARE LLC
13_Contracts                                                            Yash Technologies Pvt Ltd
13_Contracts                                                            Zhou Xiongguang
13_Contracts                                                            ZIMMERMAN DESIGN COLLABORATIVE LLC
15_Litigation                                                           AK Allen Tobia
15_Litigation                                                           Allen Systems Group (ASG)
15_Litigation                                                           CCPIT Patent and Trademark Law Office
15_Litigation                                                           Dennis Serba
15_Litigation                                                           FBI Wind Down, Inc. Liquidating Trust
15_Litigation                                                           Hahn & Hessen LLP
15_Litigation                                                           Jeannia James
15_Litigation                                                           Jennifer Wainwright
15_Litigation                                                           Kathy White
15_Litigation                                                           Kevin S. Joyner, Esquire
15_Litigation                                                           Marion Kiler
15_Litigation                                                           Marvin J. Perry
15_Litigation                                                           Michael Woods
15_Litigation                                                           Pamela Germany
15_Litigation                                                           Patricia Cirigliano
15_Litigation                                                           Pike Place Market
15_Litigation                                                           Rebecca Castillo
15_Litigation                                                           Shaffield's Furniture
15_Litigation                                                           Shannon Armstrong
15_Litigation                                                           Stokes Lawrence
15_Litigation                                                           Tammy White
15_Litigation                                                           U.S. Consumer Product Safety Commission
16_Environmental                                                        CITY OF LENOIR
16_Environmental                                                        North Carolina Department of Environmental Quality (formerly NCDENR)
17_Guarantors                                                           Heritage Home Group LLC
17_Guarantors                                                           HH Global I B.V.
17_Guarantors                                                           HH Group Holdings US, Inc.
17_Guarantors                                                           HH Group Solutions (L) Bhd.
17_Guarantors                                                           HHG Real Property LLC
18_Equity                                                               HH Global I B.V.
19_Partnerships                                                         Bencini Realty Ltd.
19_Partnerships                                                         BROYHILL FURN. IND. INC.
19_Partnerships                                                         High Point Bank and Trust Company, as Trustee
21_Entities                                                             Heritage Home Group Corporate Trust
21_Entities                                                             Heritage Home Group LLC
21_Entities                                                             HH Global I B.V.
21_Entities                                                             HH Group Asia Limited
21_Entities                                                             HH Group de Mexico S. de R.L. de C.V.
21_Entities                                                             HH GROUP EXPORT (L) BHD CEBU
21_Entities                                                             HH Group Export (L) Bhd.
21_Entities                                                             HH Group Hangzhou Co., Ltd.
21_Entities                                                             HH Group Holdings GP Ltd.
21_Entities                                                             HH Group Holdings International B.V.
21_Entities                                                             HH Group Holdings LP
21_Entities                                                             HH Group Holdings US, Inc.
21_Entities                                                             HH Group Intermediate Cooperatief U.A.
21_Entities                                                             HH Group Intermediate Holdings Ltd.
21_Entities                                                             HH Group Management Holdings LP
21_Entities                                                             HH Group Solutions (L) Bhd.
21_Entities                                                             HHG Real Property LLC
21_Entities                                                             MAITLAND SMITH EMPLOYEE
21_Entities                                                             P.T. Maitland‐Smith Indonesia
22_Surety                                                               ACE INA Insurance
22_Surety                                                               Bureau of Customs and Border Protection
22_Surety                                                               Her Majesty in Right of the Province of Nova Scotia
22_Surety                                                               Westchester Fire Insurance Company
23_Insurers                                                             Ace American Ins. Co.
23_Insurers                                                             Allianz
23_Insurers                                                             American Bankers
23_Insurers                                                             Aon Premium Finance, LLC
23_Insurers                                                             Aon Risk Services Central
23_Insurers                                                             Atradius
23_Insurers                                                             Continental Ins.
23_Insurers                                                             Endurance
23_Insurers                                                             FM Global



                                                             Page 8 of 11
                                  Case 18-11736-BLS    Doc 674-2       Filed 04/03/19                 Page 17 of 19
Heritage Home Group, LLC
Conflicts List ‐ Detail Listing


                                       Creditor_Type                                                             Creditor_Name
23_Insurers                                                             Hiscox
23_Insurers                                                             Illinois Union (Ace)
23_Insurers                                                             Lloyd's
23_Insurers                                                             Sentry Casualty Company
23_Insurers                                                             Tokio Marine HCC
23_Insurers                                                             Travelers
23_Insurers                                                             XL Catlin
24_BK_Prof                                                              AlixPartners
24_BK_Prof                                                              YOUNG CONAWAY STARGATT & TAYLOR LLP
25_Ds_and_Os                                                            Jay Bernstein
25_Ds_and_Os                                                            Raquel Palmer
25_Ds_and_Os                                                            RICHARD LOZYNIAK
26_Landlords                                                            7330 FAIR OAKS BLVD LP
26_Landlords                                                            7730 P.S. COURT ASSOCIATES LP
26_Landlords                                                            A.B./Cobb Place Limited Partnership
26_Landlords                                                            ACADIA REALTY LIMITED PARTNERSHIP
26_Landlords                                                            Acadia Realty Trust
26_Landlords                                                            AnMac Associates, Limited Partnership
26_Landlords                                                            Benchmark Glade Square Associates, LLC, c/o Benchmark Management Corporation
26_Landlords                                                            BERKADIA COMMERCIAL MORTGAGE LLC
26_Landlords                                                            BLDG MANAGEMENT CO INC AS AGENT
26_Landlords                                                            BMK GLADES SQUARE ASSOC LLC
26_Landlords                                                            BRE Retail Residual Owner, LLC, c/o Brixmor Property Group
26_Landlords                                                            c/o Commonwealth Atlantic Land V Inc.
26_Landlords                                                            c/o TRC Operations, Inc, Potomac Yard Retail Center
26_Landlords                                                            CB Richard Ellis
26_Landlords                                                            Commonwealth Atlantic Properties Inc
26_Landlords                                                            CONGRESSIONAL PLAZA ASSOC LLC
26_Landlords                                                            Congressional Plaza Associates, LLC, c/o Federal Realty Investment Trust
26_Landlords                                                            CPT CREEKSIDE TOWN CENTER LLC
26_Landlords                                                            CPT Creekside Town Center, LLC, c/o AEW Capital Management
26_Landlords                                                            DEER CREEK LOT 4 LLC, AFC PROPERTY MANAGEMENT INC.
26_Landlords                                                            DH JAX LLC
26_Landlords                                                            Enea Plaza
26_Landlords                                                            ERH Bluffton, LLC, c/o Excel Trust, Inc.
26_Landlords                                                            ERIC M BLY
26_Landlords                                                            Fowler White Boggs Banker P.A.
26_Landlords                                                            G&I VIII Cobb Place LLC
26_Landlords                                                            GALLERIA ALPHA PLAZA LTD
26_Landlords                                                            GLL PERIMETER PLACE/SEMBLER (DH RETAIL)
26_Landlords                                                            HHP RALEIGH LLC
26_Landlords                                                            Hickory Furniture Mart
26_Landlords                                                            Interface Raleigh, LLC
26_Landlords                                                            John White II, EsquireNason, Eager, Gerson, White & Lioce, P.A.
26_Landlords                                                            Kenneth J. Weber Family, LLC
26_Landlords                                                            Kimco Realty Corporation
26_Landlords                                                            KIR MAPLE GROVE LP
26_Landlords                                                            Laurie A. Carroll, Esq., Bloodworth Caroll, P.C.
26_Landlords                                                            LOYACONA ASSOCIATES
26_Landlords                                                            Market Square AC IV, LLC; International Market Centers, LP
26_Landlords                                                            MERCHANDISE MART LLC
26_Landlords                                                            Michigan Design Center
26_Landlords                                                            MIROMAR DEVELOPMENT CORP
26_Landlords                                                            Moore & Van Allen, PLLC
26_Landlords                                                            Newmark & Co Real Estate Inc
26_Landlords                                                            Peter M. Hartman, Esq, Hardman, Simmons, Spielman & Wood, LLP
26_Landlords                                                            Pritkzer Realty Group, LP
26_Landlords                                                            REAL SUB LLC
26_Landlords                                                            RFLP MABRY LLC
26_Landlords                                                            ROUNDHOUSE ALEXANDRIA DBA CPYR INC
26_Landlords                                                            RPAI OAK BROOK PROMENAD LLC C/O RPAI US MNGMT LLC
26_Landlords                                                            SF Design Center Investors
26_Landlords                                                            ST. MICHAEL INVESTMENTS SPM PROPERTIES INC
26_Landlords                                                            Swann Investments, LLP, c/o Hubert Realty Company
26_Landlords                                                            Taub Partners, LLC
26_Landlords                                                            TERRAMAR RETAIL CENTERS
26_Landlords                                                            The Keith Corporation
26_Landlords                                                            THIRD CREEK, LLC
26_Landlords                                                            Two Guys From Harrison Holding Company, LP
26_Landlords                                                            Urban Edge Properties C/O Urban Edge Harrison LP
26_Landlords                                                            William D. Montgomery. Esq. , Chamberlain, Hrdlicka, White, Williams & Martin
26_Landlords                                                            WMCV Phase 2, LLC; International Market Centers, LP
27_UCC                                                                  CROWN CREDIT COMPANY
27_UCC                                                                  FASA Antique Rugs & Tapestries, Inc.
27_UCC                                                                  General Electric Capital Corporation, as Agent
27_UCC                                                                  KPS CAYMAN MGMT III LTD
27_UCC                                                                  PNC Bank, National Association
27_UCC                                                                  WELLS FARGO EQUIP FINANCE MFG SVC GROUP
28_StaffingCos                                                          ACCOUNTING PRINCIPALS



                                                             Page 9 of 11
                                  Case 18-11736-BLS                           Doc 674-2                Filed 04/03/19               Page 18 of 19
Heritage Home Group, LLC
Conflicts List ‐ Detail Listing


                                               Creditor_Type                                                                              Creditor_Name
28_StaffingCos                                                                                         Ajilon Professional Staffing
28_StaffingCos                                                                                         JOBS ONE STAFFING, INC.
28_StaffingCos                                                                                         KELLY SERVICES INC
28_StaffingCos                                                                                         OFFICE TEAM
28_StaffingCos                                                                                         Onin Staffing
28_StaffingCos                                                                                         TRC STAFFING SERVICES INC
30_ConflictsOnly (Clerk of Court and Deputy for the District of Delaware )                             Una O’Boyle
30_ConflictsOnly (Key competitor)                                                                      BAKER FURNITURE ‐ RUSSIA
30_ConflictsOnly (Key competitor)                                                                      Basset Furniture
30_ConflictsOnly (Key competitor)                                                                      CENTURY FURN SERVICES
30_ConflictsOnly (Key competitor)                                                                      Ethan Allen
30_ConflictsOnly (Key competitor)                                                                      KLAUSNER/SUNNYLAND FURN
30_ConflictsOnly (Key competitor)                                                                      Stickley Audi Furniture
30_ConflictsOnly (Key competitor)                                                                      UNITED FURNITURE INDUSTRIES IN
30_ConflictsOnly (Pierre de Villemejane affiliated entity)                                             Matisse Family Advisory Board
30_ConflictsOnly (Pierre de Villemejane: Chair, Capital Campaign)                                      Franco‐American School of New York
30_ConflictsOnly (United States Bankruptcy Judges in the District of Delaware)                         Brendan L. Shannon
30_ConflictsOnly (United States Bankruptcy Judges in the District of Delaware)                         Christopher S. Sontchi
30_ConflictsOnly (United States Bankruptcy Judges in the District of Delaware)                         Kevin Gross
30_ConflictsOnly (United States Bankruptcy Judges in the District of Delaware)                         Kevin J. Carey
30_ConflictsOnly (United States Bankruptcy Judges in the District of Delaware)                         Laurie Selber Silverstein
30_ConflictsOnly (United States Bankruptcy Judges in the District of Delaware)                         Mary F. Walrath
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Andy Vara
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Benjamin Hackman
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Brya Keilson
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          David Buchbinder
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Diane Giordano
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Hannah M. McCollum
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Holly Dice
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Jaclyn Weissgerber
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          James R. O’Malley
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Jane Leamy
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Jeffrey Heck
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Juliet Sarkessian
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Karen Starr
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Linda Casey
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Mark Kenney
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Michael Panacio
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Michael West
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Richard Schepacarter
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          T. Patrick Tinker
30_ConflictsOnly (United States Trustee for the District of Delaware (and Key Staff Members))          Timothy J. Fox, Jr.
31_OpenAP                                                                                              ABERCROMBIE TEXTILES LLC
31_OpenAP                                                                                              ABUNDANT LIFE TOWERS II
31_OpenAP                                                                                              ALPHA CHOICE LTD
31_OpenAP                                                                                              AMEC FOSTER WHEELER ENVIRONMENT
31_OpenAP                                                                                              AMERICAN CUSTOM FINISHING LLC
31_OpenAP                                                                                              B. DAVIS & CO DBA B. DAVIS DESIGN
31_OpenAP                                                                                              BOLT & TOOL SUPPLY
31_OpenAP                                                                                              BRADSHAW RADIO SERVI
31_OpenAP                                                                                              BRANDSTAND PRODUCTS
31_OpenAP                                                                                              C H ROBINSON WORLDWIDE
31_OpenAP                                                                                              CATANIA
31_OpenAP                                                                                              CHILL RADD INC.
31_OpenAP                                                                                              CHRISTOPHER MICHAEL LLC
31_OpenAP                                                                                              CIRCA 1801 (VALDESE WEAVERS)
31_OpenAP                                                                                              CM DESIGN LLC
31_OpenAP                                                                                              COMMERCIAL FLOORING
31_OpenAP                                                                                              Comptroller of Maryland
31_OpenAP                                                                                              CONNEAUT LEATHER
31_OpenAP                                                                                              CONTEMPORARY LANDSCAPES
31_OpenAP                                                                                              CRESSWOOD SHREDDING MACHINERY
31_OpenAP                                                                                              Da Yi
31_OpenAP                                                                                              DAMCO CUSTOMS SERVICES
31_OpenAP                                                                                              DAVIS ROOFING
31_OpenAP                                                                                              DEITSCH PLASTIC CO INC
31_OpenAP                                                                                              DERCHENG FURNITURE SHENZHEN CO LTD
31_OpenAP                                                                                              DONGGUAN CITY BEAUTTER FURNITURE
31_OpenAP                                                                                              DONJON FURNITURE CO LTD
31_OpenAP                                                                                              DY HERITAGE INTL HK
31_OpenAP                                                                                              EAST COAST DIESEL LLC
31_OpenAP                                                                                              ENVIRO‐TOTE INC
31_OpenAP                                                                                              FACILITY DESIGNS INC.
31_OpenAP                                                                                              FENGSHUN CHANGXU WOOD PRODUCTS
31_OpenAP                                                                                              FOOK YIK FURNITURE
31_OpenAP                                                                                              FRANKLIN FOREST PRODUCTS
31_OpenAP                                                                                              FRED SMITH STORE FIXTURES INC
31_OpenAP                                                                                              FU SHENG DA FURNITURE (SHENZHEN)
31_OpenAP                                                                                              GALERIE MEDIA GROUP



                                                                                            Page 10 of 11
                                  Case 18-11736-BLS    Doc 674-2        Filed 04/03/19                  Page 19 of 19
Heritage Home Group, LLC
Conflicts List ‐ Detail Listing


                                       Creditor_Type                                                           Creditor_Name
31_OpenAP                                                               GLOBAL STAR INT'L LOGISTICS CO LTD
31_OpenAP                                                               GOLDEN FORTUNE VIETNAM CO LTD
31_OpenAP                                                               GREEN RIVER FURNITURE CORP
31_OpenAP                                                               GULF COAST FURN SERV (NAPLE, FL)
31_OpenAP                                                               Guo Hui
31_OpenAP                                                               Hai Lian
31_OpenAP                                                               HIGHTEX CO LTD HONGZHOU
31_OpenAP                                                               HOLZMA U.S.
31_OpenAP                                                               HSM SOLUTIONS
31_OpenAP                                                               HUA CHENG FURNITURE FACTORY
31_OpenAP                                                               IRON MOUNTAIN RECORDS MGMT
31_OpenAP                                                               ITC /HERITAGE HOUSE
31_OpenAP                                                               Jani‐king International
31_OpenAP                                                               JIAMEI INTERNATIONAL TRADING CO LTD
31_OpenAP                                                               JMHHG201712B1
31_OpenAP                                                               JMHHG201712C14
31_OpenAP                                                               JOHNSON CONTROLS
31_OpenAP                                                               JUSTO DELIVERY*****
31_OpenAP                                                               KAISER 1 FURNITURE INDUSTRY (VIETNAM) CO.
31_OpenAP                                                               LAKE COUNTRY
31_OpenAP                                                               LANDMARK COATINGS INC
31_OpenAP                                                               LATITUDE TREE VIETNAM STOCK CO
31_OpenAP                                                               Leggett & Platt
31_OpenAP                                                               LINE ON PAPER INC
31_OpenAP                                                               Long Xiang
31_OpenAP                                                               LP PRODUCTIONS
31_OpenAP                                                               MAK Design DBA Maison Coco
31_OpenAP                                                               Market Square AC IV, LLC; International Market Centers, LP
31_OpenAP                                                               MEDIA MATTERS INC. THE
31_OpenAP                                                               MIJARES ANGIOTIA CORTES
31_OpenAP                                                               MOORE MEDICAL LLC
31_OpenAP                                                               NICE LINK HOME FURNISHINGS
31_OpenAP                                                               NORTH WALES WATER AUTHORITY
31_OpenAP                                                               OPP FRANCHISING INC/DBA JANI‐KING OF IL
31_OpenAP                                                               PACIFIC COAST FEATHER CUSHION
31_OpenAP                                                               Patra Inc dba Opuzen Design
31_OpenAP                                                               PAUL A ROSEN INTERIOR DESIGN
31_OpenAP                                                               PIKE ELECTRIC, INC
31_OpenAP                                                               PINGYUAN COUNTY OAK
31_OpenAP                                                               PK FABRICS/
31_OpenAP                                                               Polygrace
31_OpenAP                                                               PRECISION MATERIALS LLC
31_OpenAP                                                               PRINT IMAGE LLC
31_OpenAP                                                               PSC INC
31_OpenAP                                                               PT. KAYU MEBEL INDONESIA
31_OpenAP                                                               RICHLOOM FABRICS
31_OpenAP                                                               RYERSONTULL INC.
31_OpenAP                                                               SEABOARD MARINE LTD
31_OpenAP                                                               Shuo Shi
31_OpenAP                                                               STALWART SYSTEMS LLC
31_OpenAP                                                               STI / Brentwood
31_OpenAP                                                               SUN FIBER SALES LLC
31_OpenAP                                                               SUSAN GULICK INTERIORS
31_OpenAP                                                               TESSNEER FORKLIFT INC
31_OpenAP                                                               TOUCH UP SOLUTIONS‐REFER T869510
31_OpenAP                                                               U&I LOGISTICS CORPORATION
31_OpenAP                                                               UNITED FURNITURE INDUSTRIES IN
31_OpenAP                                                               UT METAL CO LIMITED
31_OpenAP                                                               VALLEN DISTRIBUTION INC
31_OpenAP                                                               W & S FRAME CO INC
31_OpenAP                                                               WESTLEY CONTRACT SERVICES LLC
31_OpenAP                                                               WOLSELEY INDUSTRIAL
31_OpenAP                                                               WOMACK ELECTRIC & SUPPLY CO. INC
31_OpenAP                                                               WOOD WIN FURNITURE LIMITED
31_OpenAP                                                               WOODMAX KY INDUSTRIES CORP
31_OpenAP                                                               WOODPARK FURNITURE VIETNAM CO LTD
31_OpenAP                                                               Xin Ao
31_OpenAP                                                               XMO181009001
31_OpenAP                                                               YANG MING AMERICA CORP
31_OpenAP                                                               ZHONGWANG FABRIC CO LTD




                                                             Page 11 of 11
